Carese Th Bee) Dietumresrtt1 FRlbe Ta Peege Taf

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

BENEDICT CAIOLA

 

Plaintifffs)

v. Civil Action No. 18cv11646

LOCKEY MAISONNEUVE, MELISA TROPEANO,
and THE MTL COMMUNICATIONS GROUP LLC

 

Defendant(s}

Ne eee Ne Nee eee Ne Nee ee ee ee ee”

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Lockey Maisonneuve - 117 Cranford Ave, Cranford, NJ 07016; Union County

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Robert A. Whitman

MISHCON DE REYA NEW YORK LLP, 156 Fifth Avenue, Suite 904, New York, NY
10010, (212) 612-3270

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

   

12/14/2018 /s/ J. Gonzalez

Date:

 

 

Signature of Clerk or Deputy Clerk

  
Carese Th TBew-IGHG RE «Detumreartt| Fringe 2a

AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)

 

Civil Action Noe. 18¢cv11646

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (ame of individual and title, if any)

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

1 I left the summons at the indtvidual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
O I retumed the summons unexecuted because > or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.90

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

a [Reset
Case 1:18-cv-11646-NRB Document 14 Filed 12/26/18 Page 3 of 3
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

Altornoy: PH:
Address:

BENEDICT CAIOLA ! Civil Number: 18-cv-11646

vs Plainti? ( Date Filed:

LOCKEY MAISONNEUVE, ET AL Client's File No.: 3480621

Defendant Court Date:

oo nna wae 4

STATE OF NEW JERSEY, COUNTY OF MIDDLESEX, $S.: ; SS
ROBERT F. TAYLOR, being sworn says: AFFIDAVIT OF SERVICE

Oeponent is not a party herein; is over the age of 18 years and resides in the State of New Jersey.

On 12/15/2018. at 8:57 AM at. 117 CRANFORD AVE, CRANFORD, NJ 07016 Deponent served the within Summons and Verified Complaint,
EXHIBITS “A” THRU “H", INDIVIDUAL PRACTICES OF MJ JAMES L. COTT, INDIVIDUAL PRACTICES OF NAOM! REICE BUCHWALD USDJ
On: LOCKEY MAISONNEUVE, therein named.

#1 INDIVIDUAL
a By delivering a true copy of aach to said recipient persanally: Deponant knew the person 30 served to be the parson described in as said recipient therein.
OU) #2 SUITABLE AGE PERSON
By delivering thereat a truc copy of each to () a person of suitable age and discretion. Said premises is recipient’s:[] actual place of business /
employment 3 dwelling house (usual place of abode) within the state.
0 #3 AFFIXING TO DOOR
By affixing a true copy of each to the door of said premises which is defendants

{] sctual place of business /emptoyment [j dwelling house (usual place of abode) within the stale. Daponent was unable with due diligence to find
dafandant of person of suitable age and discretion thereat having called there

() #4 Corporation or Partnership or Trust or LLC
By delivaring thereat a tric copy of each to personally. Deponent knaw said corporation/partnarship/trusv.LC so served to be the
corporation/partnershipArusULLC described in sald nforcinentioned document ay said defendant and knew said individual to be thereof.

(] #6 MAILING
On , dapanent enclosed a copy of same in 9 postpaid envelope properly audsessed to defendant at defendant's last known [X] Actual Place of
Residanca (] Actual Place of Businaas, and doposiied ilig envelope in an official depository, personally or viu agency, undar the exclusive cara and
custody of the U.S. Postal Sarvice within New Jersey, The envelope bore the legend “personal and confidential’ and did not Indicate on the outside,
thereof by retum addrees or otherwise that thy communication was frum an attamey or concemed an action against the defendant.

& #6 DESCRIPTION
Sex. Famate Color of skin: White Calor of hair: Blonde  Glaeses: No
Aga: 36-50 Yry, Helght: 5' 4"- 5° 8" Woilght: 100-130 Lbs. Other Features:

CO #7 MILITARY SERVICE
| asked the person spoken to whether defendant was in active military service of the Uniled States or the State of New Jersey in any capacity whalever
and received a negative reply. The source of my Information and the grounds of my belief are the conversations and chservations above narrated.

( #8 WITNESS FEES
Subpoena Fee Tendered in the amount of

O #9 OTHER

Sworn to before me on 12/15/2018

QOLORES J. TAYLOR 3

NOTARY PUBLIC OF NEW JERSEY
MY COMMISSION FXPIRES 5/15/2019

SPECIAL DELIVERY $470 LBJ FREEWAY DALLAS, TX 75240

 
